DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Applicant is further reminded that although it is proper to claim one's invention functionally, the invention must be structurally distinguishable from the prior art. A manner of operating a device or an intended use does not differentiate apparatus claim from the prior art (see MPEP, section 2114).  Applicant appears to have attempted to remedy this issue with the amendment, however, this is insufficient.  Apllicant’s amendment merely just further specifies that the memory is a hardware circuity which was never in question.  At issue is whether the hardware is specifically configured to perform the claimed functional limitations or whether it is general use circuitry which is merely intended to perform said functions.  Again, in order to expedite examination the Examiner has treated the limitations as implying structural features.  However, in order to convey patentable weight, such features need to recite structure such as “circuitry configured to when a request to…is received, determine a…” and similar. Applicant is welcomed to contact the Examiner if needed since even if Applicant can include functions not taught by the prior art below, until the device claims reflect these functions as structural features they can not be given patentable weight.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 10-12, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lien (US 2017/0090764).
Regarding claim 1, Lien teaches a device comprising: a memory comprising a matrix storing individually addressable bit data (see Figure 3), the matrix formed by a plurality of rows and a plurality of columns (the designation of row and column is purely conventional and as one of ordinary skill understands is interchangeable—see Chen paragraph 0016 for example); circuitry connected to the memory (controller, Figure 7, 150, etc.), wherein the circuitry is implemented at least partly in one or more of configurable or fixed-functionality hardware circuitry, wherein the circuitry is to: receive a request to perform a write operation of one or more bit values to one of the plurality of columns (see paragraph 0064); determine a scrambler state at each location in the one of the plurality of columns, the location corresponding to a respective row and column index of the one of the plurality of columns and the scrambler state being indicative of a pattern used to determine a value at the respective column location (see Figure 7, Figure 10, 206); and scramble each of the bit values as a function of the scrambler state for the respective column location (see Figure 7, Figure 10, 210), and write the scrambled values to each respective column location in the one of the plurality of columns in one mode of operation (see Figure 10,210—rows and column terms interchangeable).  As noted above, the italicized features have been addressed in order to provide compact prosecution and do not impart structure to the claimed device and therefore are not given patentable weight.
Regarding claims 11,  Lien teaches the device of claim 2, wherein the circuitry is further to: receive a request to perform a read operation (see paragraph 0076) on the one of the plurality of columns, the request specifying one or more locations in the one of the plurality of columns; determine the scrambler state at each specified location; descramble, as a function of the scrambler state, a bit value at each specified location; and output each bit value in response to the request (see Figure 11).
Regarding claims 4 and 12,  Lien teaches the device of claim 1, wherein to determine the scrambler state at each location comprises to compute a pattern bit of the respective location of the row and column index (see Figure 7, shift sequence).
Regarding claims 6,  Lien teaches the device of claim 4, wherein to scramble each of the bit values comprises to perform a bitwise operation using the pattern bit and the bit value (see paragraph 0050) .
Regarding claims 7 and 14,  Lien teaches the device of claim 6, wherein to perform the bitwise operation comprises to perform an exclusive-OR operation using the pattern bit and the bit value as input (see paragraph 0052).
Regarding claims 8 and 15,  Lien teaches the device of claim 4, wherein to determine the scrambler state comprises to advance to a scrambler state for a next location based on the linear function (see Figure 9).
Regarding claims 9, 16 and 20,  Lien teaches the device of claim 1, wherein the memory is of a three-dimensional crosspoint architecture (see Figure 3, WL and BL cross the array, Figure 6).
Regarding claim 10,  Lien teaches the system, comprising: a processor (see paragraph 0031); and a memory comprising a matrix storing individually addressable bit data, the matrix formed by a plurality of rows and a plurality of columns; circuitry connected to the memory, wherein the circuitry is to: receive a request to perform a write operation of one or more bit values to one of the plurality of columns; determine a scrambler state at each location in the one of the plurality of columns, the location corresponding to a respective row and column index of the one of the plurality of columns and the scrambler state being indicative of a pattern used to determine a value at the respective column location; scramble each of the bit values as a function of the scrambler state for the respective column location; and write the scrambled values to each respective column location in one of the plurality of columns (see rejection of claim 1 above) .
Regarding claims 17,  Lien teaches the system of claim 10, wherein the memory is in a data storage device (any device comprising the memory is a data storage device).
Regarding claims 18,  Lien teaches the system of claim 10, wherein the memory is in a memory device (any device comprising the memory is a memory device).
Regarding claims 19,  Lien teaches the method comprising: receiving, by a device having a memory, a request to perform a read operation to memory, wherein the memory comprises a matrix storing individually addressable bit data, wherein the matrix is formed by a plurality of rows and a plurality of columns, and wherein the read operation specifies to read a plurality bit values from one of the plurality of columns; determining, by the device, a scrambler state at each location in the one of the plurality of columns, the location corresponding to a respective row and column index of the one of the plurality of columns and the scrambler state being indicative of a pattern used to determine a value at the respective column location; descrambling, by the device, each of the bit values as a function of the scrambler state for the respective column location; and reading, by the device, the descrambled values from each respective column location in the one of the plurality of columns (see rejection  of claims claims 1 and 3 above, the designation of rows/columns are interchangeable).
Regarding claims 2, 3 and 5, the limitations are drawn to the intended use of the device (see above) and are not give patentable weight (see below discussion as well).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lien.
Claim 21 recites the essential features of the claims above rejected under Lien with the addition of one or more machine-readable storage media storing instructions, which, when executed on a processor, causes a device perform the functions of those claims.  Lien fails to teach these features, however, it would have been obvious to those having ordinary skill at the time of filing to provide the functions of Lien on a machine readable medium in order to distribute the functions to market for example.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lien in view of Ueda (US 2012/0005455).
Regarding claim 13, Lien teaches the system of claim 12, but fails to teach wherein to compute the pattern bit of the respective location using the linear function comprises to compute the pattern bit of the respective location using a Galois linear feedback shift register.
However, as Ueda teaches (see paragraph 0053), this is a known configuration for providing random sequencing and on of ordinary skill would have found it obvious to implement such an element in the device of Ueda in order to provide a randomization of the scrambing.

Allowable Subject Matter
In pursuit of compact prosecution, the Examiner makes Applicant aware that claims 2-3 and 5 appear to included functions which are thought to be absent the cited art, but as discussed above are not given patentable weight due to current the claim language.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant’s arguments are thought to be fully addressed by the modified rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




                                                                                                                                                                                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/Primary Examiner, Art Unit 2824